DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding the amended claims which relate to “sending the sound effect to at least one speaker located in at a predetermined location within the sporting venue, wherein the predetermined location depends on a team of the at least one player and/or on the position of the sporting projectile within the sporting venue with respect to a goal position of the team” has been analyzed and rejected in light of new prior art. 

Masuhito (WO 2018/199115 A1) anticipate the overall claim language “ for sound effect associated with position of player or ball and send sound effect to speaker in the sporting venue “. 

The non-amended claim(s) 3, 7 has been analyzed and remained rejected over prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-9, 10-11, 13-15 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Masuhito (WO 2018/199115 A1).

Claim 1, Masuhito disclose of a method of distributing sound in a sporting venue, comprising: determining an event based on a position of at least one player and/or sporting projectile within the sporting venue (fig.1 (11-13);fig.3 (60/70); par [3-4]/the various sensors to detect user or projectile); selecting a sound effect based on the determined event (fig.6 (20); par [20-25]) ; and sending the sound effect to at least one speaker located in at a predetermined location within the sporting venue, wherein the predetermined location depends on a team of the at least one player and/or on the position of the sporting projectile within the sporting venue with respect to a goal position of the team (fig.6 (21); par [7, 10, 14, 21, 26-27]/the particular sound effect to certain spectators as desired).  

2. (Original) The method according to claim 1, wherein the sporting projectile is either a ball or a puck (fig.3 (60); fig.7 (S105-106]).  

4. (Original) The method according to claim 1, wherein the sound effect is comprised of one or more sound clips mixed together based upon the event (fig.6 (104); par [24]/the various sound to be synthesized).

8. (Currently Amended) A device for distributing sound in a sporting venue, comprising: circuitry configured to: determine an event based on a position of at least one player and/or sporting projectile within the sporting venue (fig.6 (10); par [19-23]) ; select a sound effect based on the determined event (fig.6 (20); par [20-25]); and send the sound effect to at least one speaker located i4 at a predetermined location within the sporting venue, wherein the predetermined location depends on a team of the at least one player and/or on the position of the sporting projectile within the sporting venue with respect to a goal position of the team (fig.6 (21); par [7, 10, 14, 21, 26-27]/the particular sound effect to certain spectators as desired).    

9. (Original) The device according to claim 8, wherein the sporting projectile is either a ball or a puck (fig.3 (60); fig.7 (S105-106]).   

10. (Currently Amended) A device for distributing sound in a sporting venue, comprising: circuitry configured to: receive an indication of an event within a match being played within the sporting venue (fig.6 (10); par [19-23]); select a sound effect based on the received event (fig.6 (20); par [20-25]); and send the sound effect to at least one speaker located i4 at a predetermined location within the sporting venue, wherein the predetermined location depends on a team of the at least one player and/or on the position of the sporting projectile within the sportinit venue with respect to a goal position of the team (fig.6 (21); par [7, 10, 14, 21, 26-27]/the particular sound effect to certain spectators as desired).      

11. (Original) The device according to claim 8, wherein the sound effect is comprised of one or more sound clips mixed together based upon the event (fig.6 (104); par [24]/the various sound to be synthesized).
 

13. (Currently Amended) The device according to claim 8, wherein the circuitry is further configured to: send the sound clip to at least one speaker located at [[a]] the predetermined location within the sporting venue (fig.1 (3) & fig.6 (21); the sound effect with speakers based on spectators in the area).  

14. (Original) The device according to claim 10, wherein the indication is that the event that either a video review is being used or that a scoring event has occurred  (fig.9; fig.3 (60); par [41, last paragraph]).

The claim(s) 15 which disclose the similar substance as in claim(s) 1 has been analyzed and rejected accordingly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuhito (WO 2018/199115 A1) and Cohen et al. (US 2008/0130908 A1).

Claim 5, the method according to claim 1, but the prior art lacked of such aspect including further comprising: controlling the volume of the or each speaker based upon the event. 

	But Cohen et al. also implement such sound effect which include controlling the volume of the or each speaker based upon the event (par [22, 46]). Thus, one of the ordinary skills in the art could have control the parameter for the speaker being such a volume for providing the desired sound spatial effect accordingly. 

The claim(s) 12 which disclose the similar substance as in claim(s) 5 has been analyzed and rejected accordingly. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Burke (US 2012/0269360 A1).
Claim 3, a method of distributing sound in a sporting venue, comprising: receiving an indication of an event within a match being played within the sporting event (fig.1; par [18, 20]), selecting a sound effect based on the received event (par [21-22, 27]); and sending the sound effect to at least one speaker located in the sporting venue (fig.2 (208); par [24]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 2012/0269360 A1) and Forouhar et al. (US 2015/0131845 A1).


Claim 7, the method according to claim 3, but Burke lacked of such specific relating to the indication as wherein the indication is that the event that either a video review is being used or that a scoring event has occurred.
But the art as in Forouhar et al. disclose of a sporting event including indication is that the event that either a video review is being used or that a scoring event has occurred (par (88, 113, 1191). Thus, one of the ordinary skills in the art could have varied the various aspect related to the sport event including denoting such video review so as to provide to user the specific of event of interest related to the match.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654